


110 HR 5152 IH: Former Soviet Union Minority Relief Act of

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5152
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mr. Kirk (for
			 himself, Mr. Klein of Florida,
			 Mr. Crowley, and
			 Ms. Berkley) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To authorize assistance for ethnic and religious
		  minorities in Russia, Ukraine, and Belarus.
	
	
		1.This Act may be cited as the
			 Former Soviet Union Minority Relief Act of
			 2008.
		2.Authorization of
			 assistance for ethnic and religious minorities in Russia, Ukraine, and
			 Belarus
			(a)Humanitarian
			 assistanceThere is
			 authorized to be appropriated to the President $10,000,000 for fiscal year 2009
			 for the provision of humanitarian assistance for ethnic and religious
			 minorities in Russia, Ukraine, and Belarus.
			(b)Hate crime
			 prevention and rule of law assistanceThere is authorized to be
			 appropriated to the President $40,000,000 for fiscal year 2009 for the
			 provision of assistance to prevent and respond to hate crimes and carry out
			 rule of law initiatives in Russia, Ukraine, and Belarus.
			(c)Democracy
			 promotion assistanceThere is authorized to be appropriated to
			 the President $40,000,000 for fiscal year 2009 for the provision of assistance
			 to promote democracy in Russia, Ukraine, and Belarus.
			(d)Broadcasting
			 assistanceThere is authorized to be appropriated to the
			 President $25,000,000 for fiscal year 2009 for international broadcasting
			 activities for Russia, Ukraine, and Belarus.
			(e)Resettlement
			 assistanceThere is
			 authorized to be appropriated to the President $10,000,000 for fiscal year 2009
			 for the provision of assistance for resettlement of ethnic and religious
			 minorities in Russia, Ukraine, and Belarus.
			(f)Additional
			 requirementsAmounts authorized to be appropriated under this
			 section are in addition to any other amounts authorized to be appropriated for
			 such purposes and are authorized to remain available until expended.
			
